Name: Council Regulation (EEC) No 1314/80 of 28 May 1980 amending Annex IV to Regulation (EEC) No 516/77 on the common organization of the market in products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 134/ 18 Official Journal of the European Communities 31 . 5 . 80 COUNCIL REGULATION (EEC) No 1314/80 of 28 May 1980 amending Annex IV to Regulation (EEC) No 516/77 on the common organization of the market in products processed from fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2999/79 (2), and in particular the first sub ­ paragraph of Article 10 (3) thereof, Having regard to the proposal from the Commission, Whereas Article 10 of Regulation (EEC) No 516/77 introduced, for certain particularly sensitive products, a system of import licences accompanied by a security guaranteeing the obligation to import during the period of validity of those licences ; whereas it is appropriate to extend that system to mushrooms falling within Common Customs Tariff subheading ex 07.03 E, which the present market situation has rendered particularly sensitive, HAS ADOPTED THIS REGULATION : Article 1 Annex IV to Regulation (EEC) No 516/77 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the 15th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1980 . For the Council The President G. MARCORA (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2 ) OJ No L 341 , 31 . 12. 1979, p . 1 . 31 . 5. 80 Official Journal of the European Communities No L 134/ 19 ANNEX ANNEX IV CCT heading No Description ex 07.03 E Mushrooms ex 08.10 A Raspberries ex 08.11 E 08.12 C Raspberries Prunes 20.02 A Mushrooms ex 20.02 C Tomato concentrates and peeled tomatoes 20.02 G Peas, beans in pod ex 20.03 Raspberries ex 20.05 C I b) C II and C III Raspberry jams, fruit jellies, marmalades, fruit puree and fruit pastes, being cooked preparations, whether or not containing added sugar ex 20.06 B II a) 7 B II b) 7 aa) 1 1 B II b) 7 bb) 1 1 | Peaches ex 20.06 B I e) B II a) 8 B II b) 8 and B II c) 1 dd) (t Raspberries * ex 20.06 B II c) 2 bb) Raspberries (without mixtures of fruit) ex 20.06 B I d) B II a) 6 B II b) 6 B II c) 1 cc) and B II c) 2 aa) \ Pears f 20.07 B II a) 5 and B II b) 6 Tomato juice'